Citation Nr: 0112904	
Decision Date: 05/07/01    Archive Date: 05/15/01	

DOCKET NO.  96-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In January 2000, the Board issued a decision denying, inter 
alia, service connection for PTSD.  By order dated September 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's decision regarding the denial of service connection 
for PTSD and dismissing the veteran's claims with respect to 
the other issues.  A copy of the joint motion and a copy of 
the Court's order have been included in the veteran's claims 
file.  


REMAND

The joint motion notes that the veteran had reported various 
stressors, but that an attempt to verify the claimed 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR) had not been 
accomplished.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide a description of all stressors 
the veteran experienced during his 
service in Vietnam.  This information 
should include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, ranks, 
units of assignments and any other 
identifying information concerning any 
other individuals involved in any claimed 
stressful event.

2.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD From 214 and 
all service personnel records should be 
sent to the USASCRUR.  The USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.  

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

4.  If, and only if, combat action or a 
stressor has been verified, the veteran 
should be scheduled for a VA psychiatric 
examination by a board certified 
specialist, if available, to determine 
the existence and etiology of any 
currently manifested PTSD.  All necessary 
studies, tests, and evaluations deemed 
necessary should be performed, but should 
include PTSD subscales.  In determining 
whether the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports by the  
USASCRUR and/or the RO may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the 
examiner must specifically identify which 
stressors detailed in the USASCRUR's or 
the RO's reports are responsible for that 
conclusion.  The examiner should also 
comment on any relationship between any 
currently diagnosed psychiatric disorder 
and the veteran's period of service.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
for all opinions offered should be 
provided.  

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with, the RO should readjudicate 
the issue of service connection for PTSD 
on a de novo basis.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




